DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 10,864,821 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. 10,864,821
Explanation
1.  An operating unit for a device, e.g. for a vehicle component, particularly a man-machine interface (MMI or HMI), comprising a housing which comprises an operating element having an operating panel such as e.g. a touchscreen or touchpad or display, and which is provided for attachment in a device, particularly in a vehicle dashboard or vehicle center console, wherein the operating element is elastically mounted on the housing,







a sensor for detection of an actuation of the operating element,


an actuator for mechanical excitation of the operating panel occurring upon detection of an operation of the operating element,


and a compensating weight,


a separate actuator for mechanical excitation of the compensating weight, wherein the compensating weight is adapted to be mechanically driven by said separate actuator upon detection of an operation of the operating element, and is elastically mounted in and/or on the housing and/or is elastically mounted at the operating element,





8.  The operating unit according to claim 7, wherein the vehicle component is a dashboard and/or a center console.

9.  The operating unit according to claim 1, wherein the operating panel is a touchscreen, a touchpad, a display or a combination thereof.


--a sensor for detection of an actuation of the operating element,


--an actuator for mechanically driving the operating element upon its actuation,





and --a compensating weight,


and --a compensating weight, wherein the compensating weight is adapted to be mechanically driven by said actuator upon detection of the actuation of the operating element and wherein the compensating weight has an elastic mounting to the housing and/or an elastic mounting to the operating element,




wherein the compensating weight is configured to move to substantially compensate for a relative movement of the housing and the operating element to correspondingly dampen transmission of dynamic forces between the housing and the operating element,



















































Multiple actuators may be placed in the operating 





In regards to instant claims 2-7, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. 10,864,821
2
2
3
1
4
3
5
4
6
4
7
9













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US 2015/0035780 A1).

Instant Claim 1: An operating unit for a device, e.g. for a vehicle component, particularly a man-machine interface (MMI or HMI),  (“FIG. 1 is a block diagram of a haptically-enabled system 10 according to one embodiment of the present invention.” (Birnbaum, paragraph 27)  System 10 of Birnbaum corresponds to the operating unit of the claim.  The mobile device illustrated in fig 1 of Birnbaum corresponds to the device of the claim.
In addition, the mobile device of Birnbaum may be used in a vehicle.)

comprising -a housing which comprises an operating element having an operating panel  (“System 10 (fig 1) includes a touch sensitive surface 11 or other type of user interface mounted within a housing 15, and may include mechanical keys/buttons 13.” (Birnbaum, paragraph 27)  The touch sensitive surface 11 of Birnbaum corresponds to the operating element and operating panel of the claim.)

such as e.g. a touchscreen or touchpad or display,  (“Touch surface 11 (fig 1) may be a touchscreen that generates and displays images for the user to interact with, such as keys, dials, etc., or may be a touchpad with minimal or no images.” (Birnbaum, paragraph 30))

and which is provided for attachment in a device, particularly in a vehicle dashboard or vehicle center console,  (The mobile device of Birnbaum may be affixed to the center console of a vehicle and used, for instance, for map applications.)

wherein the operating element is elastically mounted on the housing,  (“Flexible surface layer 703 (fig 7), in one instance, is made of soft and/or elastic materials such as silicone rubber, which is also known as polysiloxane.” (Birnbaum, paragraph 44))

-a sensor for detection of an actuation of the operating element,  (“Touch surface 11 (fig 1) recognizes touches, and may also recognize the position and magnitude or pressure of touches on the surface. The data corresponding to the touches is sent to processor 12, or another processor within system 10, and processor 12 interprets the touches and in response generates haptic effect signals. Touch surface 11 may sense touches using any sensing technology, including capacitive sensing, resistive sensing, surface acoustic wave sensing, pressure sensing, optical sensing, etc.” (Birnbaum, paragraph 30)  The sensor of Birnbaum used to sense touches corresponds to the sensor of the claim.)

-an actuator for mechanical excitation of the operating panel occurring upon detection of an operation of the operating element,  (“Processor 12 (fig 1) outputs the control signals to drive circuit 16 which includes electronic components and circuitry used to supply actuator 18 with the required electrical current and voltage to cause the desired haptic effects.” (Birnbaum, paragraph 29))

and -a compensating weight, a … actuator for mechanical excitation of the compensating weight, wherein the compensating weight is adapted to be mechanically driven by said … actuator upon detection of an operation of the operating element,  (“Magnet 27 (fig 2) is mounted to casing 25 by spring 26. Coil 28 is mounted directly on the bottom of casing 25 underneath magnet 27. LRA 18 is typical of any known LRA. In operation, when current flows through coil 28 a magnetic field forms around coil 28 which in interaction with the magnetic field of magnet 27 pushes or pulls on magnet 27.” (Birnbaum, paragraph 32)  The magnet 27 of Birnbaum corresponds to the compensating weight of the claim.  The current that is flowing is in response to the user’s interaction and actuation.)

and is elastically mounted in and/or on the housing and/or is elastically mounted at the operating element,  (“Magnet 27 is mounted to casing 25 by spring 26.” (Birnbaum, paragraph 32)  The magnet 27 of Birnbaum is mounted to the system by a (elastic) spring 26.)

wherein the compensating weight is movable to substantially compensate a movement of the housing upon activation of the actuator mechanically exciting the operating element.  (“One current flow direction/polarity causes a push action and the other a pull action. Spring 26 (fig 2) controls the up and down movement of magnet 27 and has a deflected up position where it is compressed, a deflected down position where it is expanded,” (Birnbaum, paragraph 32)   Therefore, the magnet 27 of Birnbaum moves at the same time as the mobile device.)

Birnbaum does not explicitly teach the following limitation of this claim:

a separate actuator for mechanical excitation of the compensating weight,

According to section 2144.04 of the MPEP, the courts have held that “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Therefore, the mere duplication of an actuator in Birnbaum would be a matter of design choice.


Instant Claim 2: The operating unit according to claim 1, wherein the compensating weight is designed as an element separated from said separate actuator, or as a part of the separate actuator.   (The magnet 27 of Birnbaum is separate from another actuator.)


Instant Claim 3: The operating unit according to claim 1 or claim 2, wherein the compensating weight moves with a phase shift of substantially 180.degree. to the relative movement of the operating element,  (The magnet 27 of Birnbaum moves in a direction opposite to that of the touch sensitive surface 11.)

wherein the movement stroke of the compensating weight is selected under consideration of at least the relation of the mass of the operating element to the mass of the compensating weight.  (“For LRA 18 (fig 2), a mechanical quality factor or "Q factor" can be measured. In general, the mechanical Q factor is a dimensionless parameter that compares a time constant for decay of an oscillating physical system's amplitude to its oscillation period. The mechanical Q factor is significantly affected by mounting variations. The mechanical Q factor represents the ratio of the energy circulated between the mass and spring over the energy lost at every oscillation cycle.” (Birnbaum, paragraph 33))


Instant Claim 4: The operating unit according to any claim 1, wherein the operating element inclusive of its elastic mounting to the housing and the compensating weight inclusive of its elastic mounting to the housing and/or to the operating element each have a natural frequency, wherein both eigenfrequencies are equal or substantially equal.  (It would be obvious for the two natural frequencies to be equal to each other.  There are a finite number of possibilities: less than, greater than, or equal.)


Instant Claim 5: The operating unit according to claim 1, wherein the separate actuator is designed as a tie-rod or plunger-coil electromagnet comprising a stator and an armature. (“FIG. 2 is a cut-away side view of an LRA implementation of actuator 18 in accordance to one embodiment. LRA 18 includes a casing 25, a magnet/mass 27, a linear spring 26, and an electric coil 28.” (Birnbaum, paragraph 32)  The casing 25 and electric coil 28 of Birnbaum correspond to the stator and armature of the claim, respectively.)


Instant Claim 6: The operating unit according to claim 5, wherein the stator, or alternatively the armature, of the separate actuator is kinematically coupled to the compensating weight  (All elements are coupled to each other.)

and forms or comprises the compensating weight.  (Referring to fig 2 of Birnbaum, casing 25 contains the magnet 27.)


Instant Claim 7: The operating unit according to claim 1, wherein the operating unit is designed as a display and operating unit and wherein the operating element comprises, apart from an operating function, also a display function.  (“Touch surface 11 (fig 1) may be a touchscreen that generates and displays images for the user to interact with, such as keys, dials, etc., or may be a touchpad with minimal or no images.” (Birnbaum, paragraph 30))



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/Yaron Cohen/
Examiner, Art Unit 2626